

115 S263 IS: Ozone Standards Implementation Act of 2017
U.S. Senate
2017-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 263IN THE SENATE OF THE UNITED STATESFebruary 1, 2017Mrs. Capito (for herself, Mr. Flake, Mr. Manchin, Mrs. Fischer, Mr. Cornyn, and Mr. Inhofe) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo facilitate efficient State implementation of ground-level ozone standards, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Ozone Standards Implementation Act of 2017. 2.DefinitionsIn this Act:
 (1)2015 ozone standardsThe term 2015 ozone standards means the ozone standards described in the final rule entitled National Ambient Air Quality Standards for Ozone (80 Fed. Reg. 65292 (October 26, 2015)). (2)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
 (3)Best available control technologyThe term best available control technology has the meaning given the term in section 169 of the Clean Air Act (42 U.S.C. 7479). (4)Lowest achievable emission rateThe term lowest achievable emission rate has the meaning given the term in section 171 of the Clean Air Act (42 U.S.C. 7501).
 (5)National ambient air quality standardThe term national ambient air quality standard means a national ambient air quality standard promulgated under section 109 of the Clean Air Act (42 U.S.C. 7409).
			(6)Preconstruction permit
 (A)In generalThe term pre­con­struc­tion permit means a permit that is required under part C or D of title I of the Clean Air Act (42 U.S.C. 7470 et seq.) for the construction or modification of a major emitting facility or major stationary source.
 (B)InclusionThe term pre­con­struc­tion permit includes a permit described in subparagraph (A) issued by the Administrator or a State, local, or tribal permitting authority.
				3.Facilitating State implementation of existing ozone standards
			(a)Designations
 (1)Designation submissionNot­with­stand­ing the deadline specified in paragraph (1)(A) of section 107(d) of the Clean Air Act (42 U.S.C. 7407(d)), not later than October 26, 2024, the Governor of each State shall designate in accordance with that section all areas (or portions of areas) of the State as attainment, nonattainment, or unclassifiable with respect to the 2015 ozone standards.
 (2)Designation promulgationNot­with­stand­ing the deadline specified in paragraph (1)(B) of section 107(d) of the Clean Air Act (42 U.S.C. 7407(d)), not later than October 26, 2025, the Administrator shall promulgate a final designation under that section for all areas in all States with respect to the 2015 ozone standards, including any modifications to the designations submitted under paragraph (1).
 (3)State implementation plansNotwithstanding the deadline specified in section 110(a)(1) of the Clean Air Act (42 U.S.C. 7410(a)(1)), not later than October 26, 2026, each State shall submit to the Administrator an implementation plan under that section with respect to the 2015 ozone standards.
				(b)Certain preconstruction permits
 (1)In generalThe 2015 ozone standards shall not apply to the review and disposition of a preconstruction permit application if—
 (A)the Administrator or the State, local, or tribal permitting authority, as applicable, determines the application to be complete on or before the date of promulgation of final designations under subsection (a)(2); or
 (B)the Administrator or the State, local, or tribal permitting authority, as applicable, publishes a public notice of a preliminary determination or draft permit for the application before the date that is 60 days after the date of promulgation of the final designation of the relevant area under subsection (a)(2).
 (2)Rules of ConstructionNothing in this section— (A)eliminates the obligation of a pre­con­struc­tion permit applicant to install best available control technology and lowest achievable emission rate technology, as applicable; or
 (B)limits the authority of a State, local, or tribal permitting authority to impose more stringent emissions requirements pursuant to State, local, or tribal law than the Federal national ambient air quality standards established by the Administrator.
					4.Facilitating State implementation of national ambient air quality standards
 (a)Consideration of technological feasibilitySection 109(b) of the Clean Air Act (42 U.S.C. 7409(b)) is amended— (1)by striking (b)(1) National and inserting the following:
					
						(b)Requirements
							(1)In general
 (A)Public healthNational; and (2)in paragraph (1)(A) (as so designated), in the second sentence, by striking Such and inserting the following:
					
 (B)Technological feasibilityIf the Administrator, in consultation with the independent scientific review committee appointed under subsection (d), finds that a range of levels of air quality for an air pollutant are requisite to protect public health with an adequate margin of safety, as described in subparagraph (A), the Administrator may consider, as a secondary consideration, likely technological feasibility in establishing and revising the national primary ambient air quality standard for the pollutant..
				(b)Timeline for review of national ambient air quality standards
 (1)10-Year cycle for all criteria air pollutantsSection 109(d) of the Clean Air Act (42 U.S.C. 7409(d)) is amended— (A)in paragraph (1), by striking five-year intervals and inserting 10-year intervals; and
 (B)in paragraph (2)(B), by striking five-year intervals and inserting 10-year intervals.
 (2)Cycle for next review of ozone criteria and standardsNotwithstanding section 109(d) of the Clean Air Act (42 U.S.C. 7409(d)), the Administrator shall not—
 (A)complete, before October 26, 2025, any review of the criteria for ozone published under section 108 of that Act (42 U.S.C. 7408) or the national ambient air quality standard for ozone promulgated under section 109 of that Act (42 U.S.C. 7409); or
 (B)propose, before October 26, 2025, any revisions to those criteria or standards. (c)Consideration of adverse public health, welfare, social, economic, or energy effectsSection 109(d)(2) of the Clean Air Act (42 U.S.C. 7409(d)(2)) is amended by adding at the end the following:
				
 (D)Advice from scientific review committeeBefore establishing or revising a national ambient air quality standard, the Administrator shall request, and the scientific review committee appointed under subparagraph (A) shall provide, advice under subparagraph (C)(iv) regarding any adverse public health, welfare, social, economic, or energy effects which may result from various strategies for attainment and maintenance of the national ambient air quality standard..
 (d)Timely issuance of implementing regulations and guidanceSection 109 of the Clean Air Act (42 U.S.C. 7409) is amended by adding at the end the following:  (e)Timely issuance of implementing regulations and guidance (1)DefinitionsIn this subsection:
 (A)Best available control technologyThe term best available control technology has the meaning given that term in section 169. (B)Lowest achievable emission rateThe term lowest achievable emission rate has the meaning given that term in section 171.
							(C)Preconstruction permit
 (i)In generalThe term pre­con­struc­tion permit means a permit that is required under part C or D for the construction or modification of a major emitting facility or major stationary source.
 (ii)InclusionThe term pre­con­struc­tion permit includes any permit described in clause (i) issued by the Administrator or a State, local, or tribal permitting authority.
 (2)Guidance for implementationIn publishing any final rule establishing or revising a national ambient air quality standard, the Administrator shall, as the Administrator determines necessary to assist States, permitting authorities, and permit applicants, concurrently publish final regulations and guidance for implementing the national ambient air quality standard, including information relating to submission and consideration of a preconstruction permit application under the new or revised national ambient air quality standard.
 (3)Applicability of national ambient air quality standard to preconstruction permittingIf the Administrator fails to publish the final regulations and guidance referred to in paragraph (2) that include information relating to submission and consideration of a preconstruction permit application under a new or revised national ambient air quality standard concurrently with the national ambient air quality standard, the new or revised national ambient air quality standard shall not apply to the review and disposition of a pre­con­struc­tion permit application until the date on which the Administrator publishes the final regulations and guidance.
 (4)Rules of ConstructionNothing in this subsection— (A)precludes the Administrator from issuing regulations and guidance to assist States, permitting authorities, and permit applicants in implementing a national ambient air quality standard after the publication of final regulations and guidance for the national ambient air quality standard under paragraph (2);
 (B)eliminates the obligation of a pre­con­struc­tion permit applicant to install best available control technology and lowest achievable emission rate technology, as applicable; or
 (C)limits the authority of a State, local, or tribal permitting authority to impose more stringent emissions requirements pursuant to State, local, or tribal law than the Federal national ambient air quality standards established by the Administrator..
 (e)Contingency measures for extreme ozone nonattainment areasSection 172(c)(9) of the Clean Air Act (42 U.S.C. 7502(c)(9)) is amended— (1)in the first sentence, by striking Such and inserting the following:
					
 (A)Specific measuresA nonattainment; (2)in the second sentence, by striking Such measures and inserting the following:
					
 (B)Contingency measuresThe specific measures referred to in subparagraph (A); and  (3)by adding at the end the following:
					
 (C)Extreme areasNotwithstanding subparagraphs (A) and (B) and any other provision of this Act, the specific measures referred to in subparagraphs (A) and (B) shall not be required for any nonattainment area for ozone classified as an Extreme Area..
 (f)Plan submissions and requirements for ozone nonattainment areasSection 182 of the Clean Air Act (42 U.S.C. 7511a) is amended— (1)in subsection (b)(1)(A)(ii)(III), by inserting and economic feasibility after technological achievability;
 (2)in subsection (c)(2)(B)(ii), by inserting and economic feasibility after technological achievability; and (3)in subsection (e)—
 (A)in the matter preceding paragraph (1), by striking the second sentence and inserting Paragraphs (6), (7), and (8) of subsection (c) (relating to de minimis rule and modification of sources) shall not apply in the case of an Extreme Area. ; and
 (B)in paragraph (5), in the matter preceding subparagraph (A), by striking , if the State demonstrates to the satisfaction of the Administrator that— and all that follows through Any reference to in the last sentence of the undesignated matter following subparagraph (B) and inserting the following:
						
 (6)ReferencesAny reference to. (g)Plan revisions for milestones for particulate matter nonattainment areasSection 189(c)(1) of the Clean Air Act (42 U.S.C. 7513a(c)(1)) is amended by inserting , which take into account technological achievability and economic feasibility, after redesignated attainment.
 (h)Exceptional eventsSection 319(b)(1) of the Clean Air Act (42 U.S.C. 7619(b)(1)) is amended by striking subparagraph (B) and inserting the following:
				
 (B)ExclusionsIn this subsection, the term exceptional event does not include— (i)ordinarily occurring stagnation of air masses;
 (ii)meteorological inversions; or (iii)air pollution relating to source noncompliance..
 (i)Report on emissions emanating from outside the United StatesNot later than 2 years after the date of enactment of this Act, the Administrator, in consultation with States, shall submit to Congress a report that describes—
 (1)the extent to which foreign sources of air pollution, including emissions from sources located outside North America, impact—
 (A)designations of areas (or portions of areas) as nonattainment, attainment, or un­clas­si­fi­able under section 107(d) of the Clean Air Act (42 U.S.C. 7407(d)); and
 (B)attainment and maintenance of national ambient air quality standards; (2)the procedures and timelines of the Administrator for the disposition of petitions submitted under subsection (b) of section 179B of the Clean Air Act (42 U.S.C. 7509a);
 (3)the total number of petitions received by the Administrator under that section (42 U.S.C. 7509a) and, for each petition—
 (A)the date on which the petition was initially submitted to the Administrator; and (B)the date of final disposition by the Administrator; and
 (4)whether the Administrator recommends any statutory changes to facilitate the more efficient review and disposition of petitions submitted under that section (42 U.S.C. 7509).